Citation Nr: 1131824	
Decision Date: 08/30/11    Archive Date: 09/07/11

DOCKET NO.  08-00 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Whether new and material evidence has been submitted to reopen a previously denied claim of service connection for an acquired psychiatric disorder.

3.  Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from May 1971 to May 1973, to include a tour of duty in Vietnam.

These matters come before the Board of Veterans' Appeals (Board) on appeal from August 2006 and May 2007 rating decisions by the Houston, Texas, Regional Office (RO) of the United States Department of Veterans Affairs (VA).  The August 2006 decision reopened a previously denied claim of service connection for depression and denied that claim and a claim for service connection for a low back disability on the merits.  The May 2007 decision denied service connection for posttraumatic stress disorder (PTSD).

A claim of service connection for one psychiatric disorder includes claims for all, as a Veteran, as a layperson, is not competent to render a diagnosis and distinguish amongst conditions in formulating his claim.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Veteran's claims have therefore been recharacterized to reflect a single issue of service connection for an acquired psychiatric disorder.

The Veteran testified at a June 2011 personal hearing held before the undersigned Veterans Law Judge via videoconference from the RO; a transcript of the hearing is associated with the claims file.

The issue of service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  During the June 2011 hearing, prior to the promulgation of a Board decision, the Veteran withdrew his appeal for service connection for a low back disability.

2.  Service connection for an acquired psychiatric disorder, claimed as nervous depression, was denied in an unappealed April 1982 rating decision on the grounds that there was no diagnosis of a current service connectable disability; the denial became final in April 1983.

3.  Evidence received since April 1982 was not previously considered by agency decision makers, is not cumulative or redundant of evidence already of record, bears on an unestablished fact, and raises the reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal having been met, the Board does not have appellate jurisdiction to review the claim of service connection for a low back disability.  38 U.S.C.A. §§ 7105(a), 7108 (West 2002 & Supp. 2010); 38 C.F.R. §§ 20.200, 20.202, 20.204 (2010)

2.  The criteria for reopening of a claim of service connection for an acquired psychiatric disorder have been met.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156 (2010).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

Withdrawal

A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision, or may be withdrawn on the record at a hearing.  38 C.F.R. §§ 20.202, 20.204(b).

At the June 2011 Board hearing, the Veteran stated that he wished to withdraw his appeal with regard to a claim of service connection for a low back disability.

As the Veteran has withdrawn the appeals in accordance with 38 C.F.R. § 20.204, the Board no longer has appellate jurisdiction and can take no further action on the matter.

VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  With respect to the question of reopening, the Board is granting in full the benefit sought on appeal.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.  

New and Material Evidence

Although the RO reopened the claim of service connection for an acquired psychiatric disability in the August 2006 decision, the Board is required to first consider whether new and material evidence had been presented before the merits of claim can be considered.  The Board can make an initial determination as to whether evidence is "new and material."  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

An appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200.  Rating actions from which an appeal is not timely perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).  

New and material evidence is defined as evidence not previously submitted to agency decision makers which bears directly and substantially upon the specific matter under consideration; which is neither cumulative nor redundant; and which, by itself or in connection with evidence previously assembled, is so significant that it must be considered in order to fairly decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).  

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, the Board is not required to consider "the patently incredible to be credible."  Duran v. Brown, 7 Vet. App. 216 (1994).

Service connection for an acquired psychiatric disorder was denied in an April 1982 rating decision, based on a finding that there was no current service connectable disability diagnosed.  The evidence of record at the time of the decision included service treatment records, VA outpatient treatment records showing complaints of family problems, and a VA examination report dated in March 1982.  The VA examiner diagnosed cannabis abuse and a dependent personality disorder.

Since April 1982, the Veteran has submitted, or VA has obtained on his behalf, additional VA treatment records and a report of a private psychiatric evaluation conducted in connection with a claim for Social Security Administration (SSA) disability benefits.  These records continue to note substance abuse problems and a personality disorder, but also indicate a current diagnosis of a service connectable acquired psychiatric disorder, to include depression and PTSD.

The treatment and examination reports generated since 1982 are clearly new; they did not exist at the time of the prior final denial, and provide information not previously considered.  Further, the records directly address the unestablished fact of a current disability, and identify a current disability.  Doctors discuss the possibility of a nexus between current diagnosis and service.  The evidence therefore raises the reasonable possibility of substantiating the claim and is material.

Adjudication of the Veteran's claim does not end with the determination that new and material evidence has been received.  This matter must now be addressed on a de novo basis.  For the reasons detailed in the remand section, additional development is required for a full and fair adjudication of the underlying service connection claim.


ORDER

The appeal for service connection for a low back disability is dismissed.

New and material evidence having been received, the claim of service connection for an acquired psychiatric disorder is reopened; to this extent only, the appeal is granted.





REMAND

Remand is required for compliance with VA's duty to assist the Veteran in substantiating his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran was asked in October 2006 to provide a detailed statement regarding his alleged stressors in connection with his PTSD claim.  He has not responded.  He did discuss some general allegations during a May 2007 examination, but not in sufficient detail to permit any meaningful inquiry.

Although the regulations governing the need for a verified stressor in support of PTSD were amended effective July 13, 2010, the Veteran is still obligated to provide sufficient detail to permit assessment of his allegations by the adjudicator of fact and by medical examiners.  On remand, therefore, the Veteran should be asked to provide a statement of his alleged in-service stressors, in as great a detail as possible, and any possible verification should be undertaken.

The Veteran must then be scheduled for a VA mental disorders examination.  He has presented evidence of a current disability and colorable allegations of in-service problems, and has raised the possibility of a relationship between them.  38 C.F.R. § 3.159; McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Consistent with regulations, a medical opinion is required regarding whether the cited stressor events are sufficient to support a diagnosis of PTSD, and if any currently diagnosed acquired psychiatric disorder is related to service.

Finally, the Veteran has indicated that updated VA treatment records will reflect additional relevant evidence regarding his current psychiatric diagnoses.  Such should be obtained on remand.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he complete a VA Form 21-0781, Statement in Support of Claim for Service Connection for PTSD, regarding his allegations of stressors.  The Veteran should be informed that a stressor is a required element of service connection for PTSD, and that a failure to respond may have a negative impact upon his claim.

2.  Obtain updated treatment records from the VA medical center in Houston, Texas, and all associated clinics, as well as any other VA facility identified in the record or by the Veteran. 

3.  After receipt of a completed Form 21-0781, or following reasonable efforts to obtain such, schedule the Veteran for a VA mental disorders examination.  The claims folder must be reviewed in conjunction with the examination.  The examiner must:

a) Opine as to whether the alleged stressor event(s) is/are sufficient to support a diagnosis of PTSD.  Such opinion must be provided by a VA psychologist or psychiatrist.

b) Identify all currently diagnosed acquired psychiatric disorders.

c) Opine as to whether it is at least as likely as not that any currently diagnosed acquired psychiatric disorder is related to military service.  If PTSD is diagnosed, the examiner must opine as to whether a relationship exists between the diagnosis and the sufficient stressor event previously identified.

If the examiner feels that any requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

4.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claim on appeal.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


